 In the Matter Of WILSON & COMPANYand L. U.#6, UNITED PACK-INGHOUSEWORKERS OF AMERICAOF PACKINGHOUSE WORKERS OR-GANIZING COMMITTEE,AFFILIATEDWITH C. I. O.Case No. R-137J.Decided August 7, 1939Meat Packing Industry-Investigation of Representatives:questionconcern-ing representation:allegation that petitionerwas refused recognition as exclu-siverepresentative not denied by employer who asserted another labororgani-zation also claimed to represent a majority-UnitAppropriate for CollectiveBargaining:productionand maintenanceemployees,including three employeeswho had notworked formonths because of injuries,but excludingforemen,supervisors,clericaland office employees,checkers,teamsters-Representatives:proofof choice : validityand sufficiency of, submittedby petitioningunion, chal-lenged by company and intervenor-ElectionOrderedMr. Lee Loevinger,for the Board.Mr. James D. CooneyandMr. Marshall Wiedel,of Chicago, Ill.,for the Company.Mr. John J. Brownlee,of Chicago, Ill., for Local No. 6.Mr. Elmer R. Peterson,of Albert Lea, Minn., for the Workers'Union.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn April 20, 1939, Local Union No. 6, United Packinghouse Work-ers of America of the Packinghouse Workers Organizing Committee,'affiliated with the Congress of Industrial Organizations, herein calledLocal No. 6, filed with the Regional Director for the EighteenthRegion (Minneapolis, Minnesota), a petition alleging that a questionaffecting commerce had arisen cone rning the representation of em-ployees ofWilson & Company, he ein called the Company, at itsplant in Albert Lea, Minnesota, requ sting an investigation and certi-1The charter issued to Local No. 6 designates the Committee as the "PackinghouseWorkers Organizing Committee";the author zation cards introduced in evidence areheaded "Packing House Workers Organizing C mmittee."The two forms are apparentlyused interchangeably by the organization.14 N. L.R. B., No. 22.283 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDfication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On April29, 1939,theNational Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 1,. as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriate-hearing upon due notice.On May 4, 1939, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon LocalNo. 6, and upon the Workers''Union, a labor organization claimingto represent employees directly affected by the investigation.2OnMay 9, 1939, counsel for the Workers' Union filed a written motionto intervene in the proceedings, which motion was reserved for theruling of the Trial Examiner.Pursuant to the notice, a hearingwas held on May 11 and 12, 1939, at Albert Lea, Minnesota, beforeMadison Hill, the TrialExaminerduly designated by the Board.At the hearing the motion to intervene was .renewed and grantedover the objection of Local No. 6.3During the hearing counsel forWorkers' Union declined to present any proof that Workers' Unionwas alabor organization or had any substantial membership amongthe employees at the Albert Lea plant of the Company. The at-torney for the Board thereupon moved that the TrialExaminerreverse his ruling and deny the petition to intervene.This motionwas reserved for the ruling of the Board.The verified petition forintervention states thatWorkers' Union is a voluntary, unincorpo-rated labor union of employees at the Albert Lea plant of the Com-pany, claiming to represent more than 51 per cent of the employees;the petition is signed and sworn to by the president of Workers'Union whois anemployee of the Company. Counsel for Workers'Union in a brief filed with the Board after the hearing, offered tosubmit to the Board in Washington its evidence of membership.We hereby affirm the ruling of the TrialExaminergranting theaOn'May 8, 1939, workers' Union filed with the Regional Director for the EighteenthRegion(Minneapolis,Minnesota) a petition for investigation and certification of represen-tatives at the Company'sAlbert Lea plant.Upon the recommendation of the RegionalDirector thatWorkers' Union was entitled to petition for intervention in the instantproceeding, hearing on which had already been scheduled, thereby presenting the sameissues, the Board dismissed the petition.aThe attorney for the Board also took an exception to the ruling on the ground thatgranting of the petition might prejudice a later showing that the Company had failed todisestablish its Employee Representation Plan as ordered by the Board in theMatter ofWilson ci Co., Inc.andIndependent Union of All Workers or its successor United PackingHouse Workers,7 N. L. R. B. 986. and affirmed in'Wilson and Company. Inc. v. NationalLabor Relations Board,103 F. (2d) 243.(C.C.A. 8th),and until that showing wasmade there was a question that the Workers' Union might be the organization ordereddisestablished.No evidence of any connection between the Workers' Union and theEmployee Representation Plan was subsequently adduced during the hearing. WILSON & COMPANY285motion to intervene and overrule the motion to deny such interven-tion.The Board,the Company,Local No.6, and the Workers' Union,herein called the Intervenor,were represented and participated inthe hearing, Local No. 6 by a representative of the PackinghouseWorkersOrganizing Committee,and the other parties by counsel.-Full opportunity to be heard, to examine and to cross-examine wit-nesses,and to introduce evidence bearing on the issues was affordedallparties.Near the close of the hearing Local No. 6 moved toamend the description of the unit set forth in its petition in orderto embrace certain production and maintenance employees who werenot included in the unit as described in the original petition.Themotion is hereby granted.During the course of the hearing theTrial Examiner made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulings ofthe Trial Examiner and finds that no prejudicial errors were com-mitted.4The rulings are hereby affirmed.All parties have filedbriefs which have been given due consideration by the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT .1.THE BUSINESS OF THECOMPANYWilson & Company is a Delaware corporation engaged in the meat-packing business.It has a subsidiary selling company, incorporatedunder the laws of New Jersey, and two foreign subsidiaries for carry-ing on its packing operations in Argentina and Brazil. Its principaloffice is in Chicago:,'Packing plants are maintained in nine cities throughout the coun-try, including the plant at Albert Lea,. Minnesota.The Companyhandles about 6 per cent of the total commercial slaughter of live-stock in the United States.purchased for processing is obtained in Minnesota; the balance out-side the State.The entire product of the Albert Lea -plant is soldto local customers or to the company's selling agent, Wilson & Com-pany of New Jersey. For the year ending October 29, 1938, thesales of the products processed at the Albert Lea plant amounted to4At the hearing the Company moved for dismissal of the petition on the ground thatit failed to comply with Article III,Section 1,of the Board'sRules and Regulations sinceJohn J. Brownlee, who signed the petition, was neither an employee of the Company norauthorized by any employee to file the petition.The Company subsequently offered towaive this objection in the event an election should be ordered by the Board.Since wehave found,for reasons stated in Section VI, that the question concerning representationcan best be resolved by an election by secret ballot, the objection may thus be consideredavaived.. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD$18,000,000.Eighty-three per cent of these products were shippedto points outside the State of Minnesota.H. THEORGANIZATIONS INVOLVEDLocal Union No. 6, United Packinghouse Workers of America ofPackinghouseWorkers Organizing Committee, is a labor organiza-tion affiliated with the Congress of Industrial Organizations, admit-ting to its membership employees of the Company's plant at AlbertLea, except clerical and office employees, foremen and assistant fore-men, supervisory employees, truck drivers, and watchmen.Workers' Union is an unaffiliated labor organization, membershipin which is limited to employees of the Company's plant at AlbertLea.The record does not clearly disclose whether any classes ofemployees are excluded from membership.III.THE QUESTION CONCERNING REPRESENTATIONThe petitionfiled by Local No. 6 on April20, 1939, states that thelocal has requested recognition -and has been refused.On May 2,1939, a representative of thePackinghouseWorkers Organizing Com-mittee, herein called theP.W. O. C.,telegraphed the Companystating that its localat AlbertLea, Minnesota,represented a majorityof the employees in the appropriate unitat the AlbertLea plant andrequested recognition as the exclusive bargaining agent.On May 4,1939,counsel forthe Companywroteto theBoard's Regional Di-rector for the Eighteenth Region,stating that it understood anotherorganization also claimed to represent a majority of the same em-ployees and offering to attend a, conference of all interested partiesto arrange for a consent election.The Companydoes not deny thatitwas requested to recognize Local No. 6 as sole bargaining agentprior to the date on which the petition for investigation and certi-fication was filed,and that it has at all times taken the positionthat an election should beheld toresolve the issue of representation.Both the Company andthe interveningWorkers' Unionoffered at thehearing to stipulatethat theBoard might hold an election.We find that a question has arisen concerning the representationof employeesof the Companyat itsAlbertLea plant.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. WILSON & COMPANYV. THE APPROPRIATE UNIT287In its petition Local No. 6 asked for a unit composed of all hourlypaid and piece-work production and maintenance employees of theCompany at its Albert Lea plant, excluding foremen, assistant fore-men, clerical and office employees, teamsters, and all supervisoryemployees.The testimony at the hearing showed that some produc-tion employees are paid on a-straight time basis.Local No. 6 there-upon moved to amend its petition to include all production andmaintenance employees of the Company at its Albert Lea plant, withthe same exclusions as enumerated above, which motion we havegranted.The Company desires to include in the unit its 29 "teamsters" ortruck drivers who are classified on the general pay roll as "Garage"employees.A part of these employees drive trucks carrying com-pany products from the Albert Lea plant to customers in neighboringcities; others are stationed some distance from Albert Lea to meet"feeder" trucks coming from the plant, and to receive their loadsfor redelivery.Two of the 29 drivers do local trucking in the cityof Albert Lea.Loading crews load the trucks operating out of theplant, but the truck drivers assist if the occasion demands.Theywork under the supervision of a foreman who controls .their scheduleof deliveries and from time to time goes with them on their trips.Their hours of work vary, depending on the length of their routes;they are paid by the week rather than on an hourly basis.They arenot eligible for membership in Local No. 6 and that Union disavowsany claim to bargain for them. The representative of Local No.6 at the hearing stated, as a matter of information, that the Team-sters' Union claims jurisdiction over them.The Intervenor expressedno view as to whether this group should be included in or excludedfrom the unit. Since the duties and working conditions of theseemployees differ sufficiently from those of production and mainte-nance employees not to necessitate their inclusion in the same unitwith the latter and since the one interested labor organization ex-pressing a choice in the matter claims no jurisdiction over them anddesires their exclusion, we will exclude teamsters (i. e. "Garage"employees) from the appropriate unit.5However, the record showsthat William J. Robinson, one of the 29 listed on the pay roll of May6, 1939, as a "Garage" employee, is a dock worker on the night load-ing gang.He will therefore not be excluded from the unit.The status of three persons listed by the Company as present em-ployees is disputed.Edward J. Higgins has not worked since hishand was crushed and amputated more than a year ago.He is still.s SeeMatter of Swift & Co. (United Dressed Beef Co., J. J. Harrington, N. Y. Veal &Mutton Co.)andCommitteefor Industrial Organization on behalfof the employees ofSwift & Co., et al.,11 N. L. R. B. 950. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDcarried onthe pay roll and receives compensation from the Company_It has_ not yet been determined whether he will be able toreturnand to do the same type of work he was engaged in-before his injury.The other two, namely, Eva W. Holt and Olaf Turtness, have notworked during the last 4 to 6 months, one -because of injury, theother because of sickness.Both are-still on the pay roll 6 and thereis no indication that they will not return to their originalposition-Since the Company recognizes these persons as employees and thetype of work they were last engagedin placesthem within theappropriate unit they should have an opportunity to participate inthe selection of bargaining representatives, and we so find.LocalNo. 6 also contends that several employees known as:"checkers" are clerical employees and should, therefore, be excludedfrom the appropriate unit.7Checkers perform their duties on the,loading platform at the plant. They check the products being loadedagainst shipping sheets to determine that orders are being correctlyfilled, and also. speed up the loading as they can.Although theirduties 'are- so closely related to those of production workers thatthey might justifiably be placed in the unit, we, will exclude thembecause their work is chiefly clerical.s.In addition to these groups of employees, Local No. 6examined.the manager of the plant in regard to the duties of certain namedindividuals on the general pay roll, apparently in -an attempt to:show that they performed supervisory or clerical duties which wouldbar them from the unit.All of the persons named are carried onthe general pay. roll as distinguished from the supervisory andclerical pay roll.`'There was no testimony indicating that any ofthem had supervisory duties of any character.We will, therefore,include in the unit Walter L. Johnson, Leonard V. Johnston,George8 Eva W. Holt is on that part of the general pay roll containing the names of employeeswho worked during the pay-roll period endingMay 6, 1939. Olaf Turtness is listed by theCompany among those who were not working but had retainedtheir seniorityrating withthe Company because their lay-off had not on May 6,1939, amounted to 60 working days(see footnote 10,infra),although Turtness had in fact been away from his work for amuch longer period.TAlthough the "checkers"are not clearly identified by name in the testimony,they areapparently the last eight persons listed under the section entitled"Trimming Loading"on the general pay roll of May 6, 1939,which is Board Exhibit No. 5.8 SeeMatter of Armour&CompanyandPackingHouseWorkers Organizing Committeefor United Packing House Workers, Local347,8 N.L. R. B. 1100,1119;Matter of Simplex-Wire and Cable CompanyandWire &CableWorkers Federal Local Union 21020,affiliatedwith the A.F. of L.,6 N. L. R. B. 251,258;Matterof Burnside Steel Foundry Company-andAmalgamated Association of Iron,Steel and Tin Workers of North America, LodgeNo. 1719,7 N. L. R.B. 714, 719.The Company has at least two separate pay rolls for employees at tbe;Albert Lea plant.The general pay roll, which was introduced in evidence as Board- Exhibit Nos. 5 and 5b.,contains the names of those employees who are consideredby the.Company to be engagedin the actual production and maintenance work of the plant.The supervisory and clerical,y considers are supervisors andclerical employees.None of the parties contends that any on the supervisory and clericalpay roll should be included within the appropriate'unit, except it was agreed that yardmen.who are on the office pay roll are in fact production employees within the appropriate unit.(Board Exhibit No. 5a contains a list of yardmen.) WILSON & COMPANY289D. Kittleson, John J. Randall, William W. Taylor, and Einer C.Jorgenson.Another employee, Vernon W. Olson, does some clericalwork in connection with his employment as a scaler on the beef-killingfloor, but he also does some of the same work as the productionemployees on the floor.The evidence in the record is insufficientto determine at this time his status in relation to the unit.We find that all production and maintenance employees of theCompany at its Albert. Lea plant, including William J. Robinson;Edward J. Higgins,. Eva W. Holt, Olaf <Turtness, .Walter L. John-son,-Leonard V. Johnston, George D. Kittleson, John J. Randall,William W. Taylor, and Einer C. Jorgenson, but excluding foremen,assistant foremen, clerical and office employees, teamsters, supervisoryemployees, and checkers constitute a unit appropriate for the pur-poses of collective bargaining and that. said unit will insure to theemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the act.VI.THE DETERMINATION OF REPRESENTATIVESAll the parties joined in a stipulation that employees in the appro-priate unit on the pay roll of May 6,`1939, including those laid off-who had seniority standing 10 with the Company on that date, shouldbe eligible to participate in the selection of representatives.LocalNo. 6 claims to represent a majority of the employees in the appro-priate unit and introduced evidence in support of its claim.TheCompany and the Intervenor challenged the validity and sufficiencyof the proof offered by Local No. 6. The Intervenor submitted noevidence to substantiate its assertion that a majority of the employeesin the appropriate unit had designated it as representative.How-.ever, in It brief filed with the Board it has offered to place beforethe Board in Washington its original applications for membershipin the Workers' Union, the list of signers of its Articles of Associa-tion, and its later application cards, although it does not care toreveal them locally because such disclosure might subject its officersand members to intimidation, threats, and duress.In consideration of all these circumstances, we find that the ques-tion concerning representation which has arisen can best be resolvedby an election by secret ballot and we shall so direct."Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :10Any employee who has worked for the Company for 60 working clays without a breakof 60 working days is given a seniority rating bythe Company which he retains until hehas been laid off for an interval of more than 60 working days.Persons with seniorityrating are considered by the Company to be regular employees,entitled to be laid off,and called back on the basis of their length of service.J1SeeMatter of The Cudahy Packing CompanyandUnited Packinghouse Workers Organ-izing Committee,etc.,13 N. L. R. B. 526. 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Wilson & Company at its Albert Lea,Minnesota, plant, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees of the Company atitsAlbert Lea plant, including William J. Robinson, Edward J.Higgins, Eva W. Holt, Olaf Turtness, Walter L. Johnson, LeonardV. Johnston, George D. Kittleson, John J. Randall, William W.Taylor, and Einer C. Jorgenson, but excluding foremen, assistantforemen, clerical and office employees, teamsters, supervisory em-ployees, and checkers constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtueof and pursuantto the powervested inthe NationalLaborRelationsBoard by Section9 (c) ofthe National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to ArticleIII, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTEDthat, as part of the investigation authorized by theBoard to ascertain representatives for collective bargaining withWilson & Company, Chicago, Illinois, an election by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the Eighteenth Region, acting in thismatter asagent forthe National Labor Relations Board and subject to Article III, Sec-tion 9, ofsaidRulesand Regulations,among all production andmaintenance employees of the Company at its Albert Lea plant, in-cluding William J. Robinson, Edward J. Higgins, Eva W. Holt, OlafTurtness,Walter L. Johnson, Leonard V. Johnston, George D. Kit-tleson, John J. Randall, William W. Taylor, and Einer C. Jorgenson,who were on the pay roll of the Company for May 6, 1939, including.those laid off who had seniority standing with the Company on thatdate, but excluding foremen, assistant foremen, electrical and officeemployees, teamsters, supervisory employees, checkers, and employeeswho have since .quit or been discharged for cause, to determinewhether they desire to be represented by Local No. 6, United Pack-inghouse Workers of America of the Packinghouse Workers Organ-izingCommittee, affiliated with the Congress of IndustrialOrganiza-tionsor by Workers' Union, for the purposes of collectivebargain-ing, or by neither. WILSON & COMPANY291[SAME TITLEAMENDMENT TO DIRECTION OF ELECTIONAugust 22, 1939On August 7, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding.The Direction of Election provided thatan election by secret ballot be conducted within fifteen (15) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Eighteenth Region (Minneapolis,Minnesota), to determine whether the employees found by the Boardto compose an appropriate unit desired to be represented for the pur-poses of collective bargaining by Local No. 6, United PackinghouseWorkers of America of the Packinghouse Workers Organizing Com-mittee, affiliated with the Congress of Industrial Organizations,herein called Local No. 6, or by Workers' Union, or by neither.On August 16, 1939, the Regional Director advised the Board thatLocal No. 6 objected to the holding of the election until the Companyshould post certain notices in compliance with the Order of theBoard,' issued on June 20, 1938, and enforced by the order of theCircuit Court of Appeals for the Eighth Circuit,2 issued on April 12,1_,939.The Regional Director, after investigation, reports that theCompany has not yet posted the proper notices 3 and recommends thepostponement of the election.We will defer the election until theCompany has complied with the Order of the Board as enforced bythe Circuit Court of Appeals for the Eighth Circuit.The Board hereby amends the Direction of Election by strikingtherefrom the words "within fifteen (15) days from the date of thisDirection" and substituting therefor the words "at such time as theBoard may in the future direct."MR. EDWIN S. SMITH took no part in the consideration of the aboveAmendment to Direction of Election.'Matter of Wilson&Co., Inc.andIndependent Union of All Workers or its successorUnited Packing House Workers,7 N.L. R. B. 986.2Wilsonand Company, Incorporated v. National Labor Relations Board,103 F.(2d) 243.Rehearing denied April 25, 1939.The Order of the Board was not enforced in entirety bythe Court,but portions modified or refused enforcement are not involved here.3A notice was posted by the Company on May 3, 1939,relating to the 8 (2) portionof the Order but not to the 8(1) portion.14 N. L. R. B., No. 22a.